SIMPSON, Justice.
This is an appeal from an interlocutory decree overruling appellant’s demurrer to appellee’s petition filed in the circuit court in equity to sell certain personal property of his intestate.
The assignments of error challenging the ruling on the demurrer are not argued and are, therefore, waived. 2A Ala.Dig., Appeal and Error, <3=1078(1).
Appellant also assigns as error the overruling of her plea in abatement to the petition. Such an assignment is not subject to review on this appeal. Marion County v. Middleton, 246 Ala. 464, 21 So.2d 312.
It results, therefore, that the decree appealed from must be affirmed. So ordered.
Affirmed.
LIVINGSTON, C. J., and MERRILL and SPANN, JJ., concur.